95 F.3d 1166
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DERRICK MANUFACTURING CORPORATION, Plaintiff-Appellee,v.SOUTHWESTERN WIRE CLOTH INC., Southwestern Wire ClothOilfield Screens, Inc., and Robert E. Norman,Defendants-Appellants.v.COMMISSIONER OF PATENTS AND TRADEMARKS, Interested Party-Appellee.
No. 96-1370.
United States Court of Appeals, Federal Circuit.
Aug. 9, 1996.

1
APPEAL GRANTED.

ON MOTION
ORDER

2
Southwestern Wire Cloth Inc., Southwestern Wire Cloth Oilfield Screens, Inc. and Robert E. Norman (Southwestern) move to voluntarily dismiss their appeal.  The Commissioner of Patents and Trademarks moves to reform the caption to reflect the Commissioner as an appellee.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Southwestern's motion to voluntarily dismiss is granted.


5
(2) The Commissioner's motion to reform the caption is granted.


6
(3) The revised official caption is reflected above.


7
(4) All sides shall bear their own costs.